Citation Nr: 1325779	
Decision Date: 08/14/13    Archive Date: 08/16/13

DOCKET NO.  08-09 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a disorder manifested by temporomandibular joint (TMJ) pain. 

2.  Entitlement to service connection for an upper respiratory disorder, to include rhinitis, bronchitis, and nasal septum deviation.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

The Veteran served on active duty from October 1986 to October 2006, and from April 2010 to December 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal except as otherwise stated herein.  

The Veteran requested a Travel Board hearing on his March 2008 VA Form 9.  The Veteran was scheduled for Board hearings in February 2011 and November 2012; however, in January 2011 and October 2012 statements, respectively, he stated that he wished to cancel his scheduled hearings, with no further indications that he wanted to reschedule.  His hearing request therefore is considered withdrawn.  See 38 C.F.R. § 20.704(e).  

A December 2012 Board decision granted service connection for tinnitus but the remaining issues were remanded for further evidentiary development.  A December 2012 rating decision effectuated the grant of service connection for tinnitus and assigned an initial 10 percent rating, all effective November 1, 2006 (date of receipt of claim).  This was a full grant of that claim and there has been no notice of disagreement (NOD) as to either the downstream elements of effective date or initial compensation level and, so, those matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

The December 2012 Board decision noted that although the Veteran's upper respiratory disability claim was previously identified and developed as service connection for rhinitis, alone, based on his description of his symptoms and the information submitted, the Board believed that his claim also reasonably encompassed his diagnosed bronchitis.  Clemons v. Shinseki, 23 Vet. App. Vet. App. 1 (2009).  Thus, in 2012 the Board expanded the Veteran's claim to include service connection for any upper respiratory disability, to include rhinitis and bronchitis.  However, because the February 2007 VA general medical examination also found 50 percent obstruction of the right nasal septum, the Board now expands the claim to include nasal septum deviation.  

The issues of service connection for a disorder manifested by TMJ pain and for an upper respiratory disorder, to include rhinitis, bronchitis, and nasal septum deviation, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a review of the claims files reveals that further action in this appeal is warranted, even though it will, regrettably, further delay an appellate decision on the matter remaining on appeal.  

In 2012 the Board remanded the claims remaining on appeal to afford the Veteran the opportunity to provide any additional private clinical records and for VA examinations as to the nature and etiology of the claimed disorders.  The factual background requiring further VA examination was set forth in the 2012 Board remand and will not be repeated herein.  

However, it is unclear whether the Veteran was properly notified of the VA examinations that were scheduled. 

As to this, a December 2012 rating decision effectuated the Board's 2012 grant of service connection for tinnitus and assigned an initial 10 percent rating.  He was notified of that action by RO letter dated February 7, 2013, which was sent to an address in Woodland, California.  The letter from the Appeals Management Center (AMC), which requested that he execute and return any necessary release to obtain private clinical records, and which also informed him of his duty to report for any scheduled VA examinations, was also sent to the address in Woodland, California.  Subsequently, he did not attend scheduled VA examinations and a supplemental statement of the case (SSOC) was sent in May 2013 to the address in Woodland, California.  None of these notices were returned as undeliverable by the U. S. Post Office.  

However, there is on file information which reflects a different address for the Veteran, i.e., in Athens, Tennessee.  This additional information indicates that his address and phone number provided by "VBA" database differed from that contained in "VHA's" database.  

Since the letters by the RO and the AMC were sent to the address in Woodland, California, presumably the address in the VHA database was the address in Athens, Tennessee.  

There is a notation in some of the records on file that the Veteran's address was to be verified for accuracy before mailing the examination notification letters.  However, the record is unclear whether the Veteran's current mailing address was clarified for the purpose of mailing the examination notification letters.  Also, the record does not reflect to which address the examination notification letters were sent, i.e., the address in Woodland, California, or the address in Athens, Tennessee.  

Under 38 C.F.R. § 3.655(b) when a claimant without good cause fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  

Thus, it is not clear whether the Veteran was properly notified of the VA examinations which were scheduled pursuant to the December 2012 Board remand.  Due process considerations require that for any action on the part of the Veteran he must first be provided adequate notice.  This matter must be clarified prior to adjudication of the merits of the claims.  

If the Veteran was not properly notified of the scheduled VA examinations, he should be afforded another opportunity to attend such examinations with notice being sent to his current address of record.    

Accordingly, the case is REMANDED for the following action:

1.  The appropriate steps should be taken to verify the Veteran's current mailing address and to determine whether he was properly notified of the VA examinations scheduled in 2013, and to execute and return the necessary release(s) for any additional private clinical records, pursuant to the 2012 Board remand.  

If the Veteran was not properly notified, determine his current correct mailing address.  Then, the following actions should be completed. 

2.  Contact the Veteran and provide him with the appropriate medical authorizations, to determine whether he wants VA to attempt to obtain any private medical records in relation to his claims for service connection for TMJ and an upper respiratory disorder. 

If the Veteran indicates that he wants VA to attempt to obtain any information, and provides the appropriate authorizations, the RO shall take the appropriate actions necessary to obtain those records.  If the RO is unable to obtain any records, the RO shall inform the Veteran in writing of that fact. 

3.  Obtain the Veteran's current VA outpatient treatment records, if any, since 2010. 

4.  After the requested private and VA medical records have been associated with the claims file, arrange for the Veteran to undergo an appropriate in person VA examination to determine the nature, extent, onset, and etiology of any TMJ disorder found to be present.  

The claims folder and a copy of this remand shall be made available to and be reviewed by the examiner.  All indicated studies shall be performed, and all findings shall be reported in detail.  

The examiner shall opine as to following:  

(a) Does the Veteran have a TMJ disability? Why or why not?  

(b) If a current TMJ disability or other jaw disability is found, is it at least as likely as not (that is, at least a 50 percent or more degree of probability) that any TMJ or jaw disability found to be present had its onset in, was aggravated by, or is otherwise related to service?  

(c) In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the disorder, as well as the medical evidence of record, including service treatment/dental records, the March 2007 VA dental examination, Dr. Haggerty's September 2007 letter, and complaints of TMJ pain at retirement physical in December 2011.  The rationale for all opinions expressed shall be provided in a legible report. 

5.  After the requested private and VA medical records have been associated with the claims files, arrange for the Veteran to undergo a VA respiratory examination to determine the nature and etiology of any diagnosed respiratory disability, to include rhinitis, bronchitis, and nasal septum deviation.  

The claims files should be reviewed by the examiner and the examiner should note that the folders were reviewed. All indicated studies should be conducted, and all findings reported in detail.  

(a) The examiner must identify all upper respiratory conditions currently present.  

(b) The examiner should provide an opinion as to whether it at least as likely as not (that is, at least a 50 percent or more degree of probability) that any upper respiratory condition disability found to be present (to include rhinitis and/or bronchitis as well as any deviation of the nasal septum) had its onset in, was aggravated by, or is otherwise related to service?  The examiner must specifically address the numerous in-service findings related to upper respiratory tract infections, as well as the April 2011 diagnosis of bronchitis/URI, and the deviated nasal septum found on the 2007 VA examination (between his two period of active service).  

The examiner must also consider the Veteran's statements regarding the incurrence of respiratory symptoms during and since service.  A rationale should be provided for all opinions offered.   

6.  Then readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claims should be returned to the Board as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012). 

